DETAILED ACTION
After Final Consideration Pilot 2.0 (AFCP 2.0)
1.	 Applicant's request for entry into AFCP 2.0 is acknowledge, the after final was reviewed and it overcomes all of the rejections from the previous office action based on the newly amended claims. Therefore, the amended limitations require further search and/or consideration by the examiner.
3a, 7, and 12. 	The amended limitation presented for Claim 10: “ … the transmission circuitry is further configured to transmit first information associated with a quasi-co location (QCL) between thefirst SSB and the second SSB.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 13: “… wherein in a case that a first remainder obtained by dividing a first time-domain index for transmitting the first SSB by a first predetermined value is equal to a second remainder obtained by dividing a second time-domain index for transmitting the second SSB by a second predetermined value, …” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 15: “… the reception circuitry is further configured to receive first information associated with a quasi-co location (QCL) between thefirst SSB and the second SSB.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 18: “… wherein in a case that a first remainder obtained by dividing a first time-domain index for transmitting the first SSB by a first predetermined value is equal to a second remainder obtained by dividing a second time-domain index for transmitting the second SSB by a second predetermined value, …” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 20: “ … transmitting first information associated with a quasi-co location (QCL) between thefirst SSB and the second SSB.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 21: “…receiving first information associated with a quasi-co location (QCL) between thefirst SSB and the second SSB.” changes the scope of the claim which requires further search and/or consideration.
Furthermore, the examiner conducted a quick search and found the following prior art pertinent to Applicant’s amended claims filed on 3/25/2022:
Huang et al. (US Patent Application Publication 2021/0359813 A1) teach “If the first reference signal is a synchronization signal block SSB, the configuration information of the first reference signal may include one or more of the following: a subcarrier spacing, a frequency domain resource, a system frame initialization time, a time domain index, a periodicity, and a physical layer cell identifier.”(Fig.3; Paragraph [0095]) For example, “The terminal device determines, based on the configuration information of the positioning reference signal and the configuration information of the first reference signal, whether a second reference signal corresponding to the first reference signal exists.” (Fig.3 @ S320; Paragraph [0100]) 

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413